DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/2022 has been entered.

Response to Amendment
This action is responsive to the amendment and RCE dated 6/15/2022.  Claims 1-4 and 6-14 are pending.  Claims 12-14 are newly presented.  The replacement figure is objected to below.  The amendments to the specification have been accepted as at least originally filed figure 3 appears to support this.  The previous claim objection has been withdrawn due to applicant’s amendment.  The previous 112 rejections have been withdrawn due to applicant’s amendment.  This action is Non-Final. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/7/2022 was filed after the mailing date of the Final Rejection on 2/16/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 6/15/2022.  These drawings are unacceptable.  The replacement figure 3 contains new matter as elements 8 and 9 now appear to be tapered or angular (and are not seen to be conical or hemispherical.  This was not described in the originally filed application.  Further, numeral 9 appears to now be directed to the feature of previous numeral 8 in the originally filed figures and numeral 8 now appears to be directed to a previously un-numbered feature.  Additionally, the originally filed application does not specify the specific curvature/size of the hemispherical part of the specific slope/size of the conical part.
As such, the previous drawing objections remain and are included below.

1) The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ball joint from claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  The figures do not appear to show any type of ball joint.  What is labeled a ball joint as element 7 in figure 3 shows rectangular like elements at 8 and 9.  There are no curved or spherical bodies shown for a ball joint.
2) The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the female part formed as a hollow conical part and male part formed as a solid hemispherical part from claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Figure 3 shows the male part at element 9 and female part at element 8.  However, these parts are shown as what appears to be rectangular void space for element 9 and a rectangular portion with a central void for element 8.  Neither of these components are conical nor hemispherical.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.

Claims 1-4 and 6-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delplanque et al. (U.S. 2017/0284310) in view of Gerards et al. (U.S. 9,388,907) and Gerards et al. (U.S. 2006/0059902)(hereinafter “Gerards 2”).
Delplanque discloses an exhaust valve, comprising: a hollow tubular body (3) having a first passage section (within the body); a shaft (7) passing through the hollow tubular body and engaged in a respective bearing (85) secured to the hollow tubular body in order to allow a rotation of the shaft, relative to the hollow tubular body, along a first axis of symmetry of the shaft (vertical); a gate (5) secured to the shaft and positioned in the hollow tubular body, the gate having a second section substantially identical to the first section (figs 1-2, similar to the applicants and in order to open or close the valve as is known in the art); a joint (87, 89) hinging the shaft relative to the hollow tubular body; and an interface organ (21, 23, 25) secured to the shaft to transmit, to said shaft, any rotational torque about the first axis of symmetry and at least a force offset from the first axis of symmetry (the interface organ is at least capable of transmitting these forces, especially as it is the same structure as that claimed by the applicant), the interface organ comprising a power take-off (such as notches and bars 61, 51, 59, 77, 69, 75, and 31) able to receive said rotational torque and/or force, wherein the power take-off has a misalignment (as the power take-off is offset from the central axis like the applicant’s device) relative to the first axis of symmetry to create a lever arm able to transform the force applied to the interface organ into a torque about a second axis perpendicular to the first axis of symmetry (in the same manner as the applicant’s device as a force is applied to the offset part where the power take-off is located which in turn rotates the butterfly valve and is able to receive and transmit any type of force applied to the interface organ into a torque about a second axis that is perpendicular to the first axis, as is understood with torque forces).
Delplanque does not appear to disclose bearings engaging the shaft on each side of the tubular body or the joint being a ball joint.
Gerards teaches it was known in the art to have a similar rotary valve with bearings at each end of the valve shaft (26 and 28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have bearings at either end of the valve shaft as taught by Gerards in order to better support the valve shaft at each end and reduce friction as the shaft rotates which requires less force to rotate the shaft and increases the longevity of the valve.
Gerards 2 teaches it was known in the art to have a joint for a similar valve that is a ball (spherical bearing body 24, see para. 23).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Delplanque by having the joint be a ball joint as taught by Gerards 2 in order to be able to slightly pivot the bearing bodies so that existing coaxiality differences can be evened out (see para. 8).
Regarding claim 2, Delplanque as modified further discloses wherein the ball joint includes a female hollow conical part and a male solid hemispherical part (the ball joint taught above by Gerards 2, which shows a hemispherical part and a conical part that abuts against the hemispherical part, these shapes now residing in the disclosed joint of Delplanque, see para. 9 of Gerards 2 describing the hemispherically abutting portion as being a projection pointed inwards (i.e. conical)); an opening of the female part facing the male part, one of the female and male parts being secured to the hollow tubular body and the other of the female and male parts being secured to the shaft, and the female and male parts being positioned to come into contact with one another (see fig. 4 of Delplanque).
Regarding claim 3, Delplanque as modified discloses the claimed invention but does not appear to explicitly disclose wherein the torque generated by the misalignment is at least equal to 0.05 Nm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Delplanque by changing the size/shape/material of the components of the power take-off of the interface organ such that the torque generated by the misalignment is at least equal to 0.05 Nm, since changing the size/shape of a component or the selection of a material on the basis of its suitability for an intended use involves only routine skill in the art.  See MPEP2144.04 and 2144.07.  The motivation for doing so would be to have the size/shape/material of the power take-off of the interface organ be of a certain structure and structural relationship in order to generate a torque that is necessary in order to operate the valve while not applying to much torque that could result in damage and early failure of the valve.
Regarding claim 4, Delplanque as modified further discloses wherein the power take-off has a profile that is rectilinear (such as the rectilinear portion at 61, see especially fig. 3 and the vertically extending portion before the curvature).
Regarding claim 6, Delplanque as modified further discloses wherein the power take-off is a rectilinear notch (such as 69 or 77, delimiting a rectilinear opening and especially as applicant’s disclosure does not appear to depict a rectilinear notch but notches that are angled).
Alternatively, in the event that applicant is not convinced that Delplanque discloses a notch that is rectilinear, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the notch(es) of Delplanque by having the notches be rectilinear since a change in shape of a component is generally held to be within the level of ordinary skill in the art.  See MPEP2144.04.  The motivation for doing so would be to have the notches be more easily formed into rectilinear shapes that didn’t have curvature but would still function in the same manner.
Regarding claim 7, Delplanque discloses an exhaust line comprising: an exhaust valve (1) positioned in the exhaust line (para. 47), the exhaust valve comprising a hollow tubular body (3) having a first passage section (within the body); a shaft (7) passing through the hollow tubular body and engaged in a respective bearing (85) secured to the hollow tubular body in order to allow a rotation of the shaft, relative to the hollow tubular body, along a first axis of symmetry of the shaft (vertical); a gate (5) secured to the shaft and positioned in the hollow tubular body, the gate having a second section substantially identical to the first section (figs 1-2, similar to the applicants and in order to open or close the valve as is known in the art); a joint (87, 89) hinging the shaft relative to the hollow tubular body; and an interface organ (21, 23, 25) secured to the shaft to transmit, to said shaft, any rotational torque about the first axis of symmetry and at least a force offset from the first axis of symmetry (the interface organ is at least capable of transmitting these forces, especially as it is the same structure as that claimed by the applicant), the interface organ comprising a power take-off (such as notches and bars 61, 51, 59, 77, 69, 75, and 31) able to receive said rotational torque and/or force, wherein the power take-off has a misalignment (as the power take-off is offset from the central axis like the applicant’s device) relative to the first axis of symmetry to create a lever arm able to transform the force applied to the interface organ into a torque about a second axis perpendicular to the first axis of symmetry (in the same manner as the applicant’s device as a force is applied to the offset part where the power take-off is located which in turn rotates the butterfly valve and is able to receive and transmit any type of force applied to the interface organ into a torque about a second axis that is perpendicular to the first axis, as is understood with torque forces).
Delplanque does not appear to disclose bearings engaging the shaft on each side of the tubular body or the joint being a ball joint.
Gerards teaches it was known in the art to have a similar rotary valve with bearings at each end of the valve shaft (26 and 28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have bearings at either end of the valve shaft as taught by Gerards in order to better support the valve shaft at each end and reduce friction as the shaft rotates which requires less force to rotate the shaft and increases the longevity of the valve.
Gerards 2 teaches it was known in the art to have a joint for a similar valve that is a ball (spherical bearing body 24, see para. 23).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Delplanque by having the joint be a ball joint as taught by Gerards 2 in order to be able to slightly pivot the bearing bodies so that existing coaxiality differences can be evened out (see para. 8).
Regarding claim 8, Delplanque discloses a vehicle comprising: an exhaust line associated with the vehicle (para. 47), an exhaust valve (1) positioned in the exhaust line (para. 47), the exhaust valve comprising a hollow tubular body (3) having a first passage section (within the body); a shaft (7) passing through the hollow tubular body and engaged in a respective bearing (85) secured to the hollow tubular body in order to allow a rotation of the shaft, relative to the hollow tubular body, along a first axis of symmetry of the shaft (vertical); a gate (5) secured to the shaft and positioned in the hollow tubular body, the gate having a second section substantially identical to the first section (figs 1-2, similar to the applicants and in order to open or close the valve as is known in the art); a joint (87, 89) hinging the shaft relative to the hollow tubular body; and an interface organ (21, 23, 25) secured to the shaft to transmit, to said shaft, any rotational torque about the first axis of symmetry and at least a force offset from the first axis of symmetry (the interface organ is at least capable of transmitting these forces, especially as it is the same structure as that claimed by the applicant), the interface organ comprising a power take-off (such as notches and bars 61, 51, 59, 77, 69, 75, and 31) able to receive said rotational torque and/or force, wherein the power take-off has a misalignment (as the power take-off is offset from the central axis like the applicant’s device) relative to the first axis of symmetry to create a lever arm able to transform the force applied to the interface organ into a torque about a second axis perpendicular to the first axis of symmetry (in the same manner as the applicant’s device as a force is applied to the offset part where the power take-off is located which in turn rotates the butterfly valve and is able to receive and transmit any type of force applied to the interface organ into a torque about a second axis that is perpendicular to the first axis, as is understood with torque forces).
Delplanque does not appear to disclose bearings engaging the shaft on each side of the tubular body or the joint being a ball joint.
Gerards teaches it was known in the art to have a similar rotary valve with bearings at each end of the valve shaft (26 and 28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have bearings at either end of the valve shaft as taught by Gerards in order to better support the valve shaft at each end and reduce friction as the shaft rotates which requires less force to rotate the shaft and increases the longevity of the valve.
Gerards 2 teaches it was known in the art to have a joint for a similar valve that is a ball (spherical bearing body 24, see para. 23).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Delplanque by having the joint be a ball joint as taught by Gerards 2 in order to be able to slightly pivot the bearing bodies so that existing coaxiality differences can be evened out (see para. 8).
Regarding claims 9-11, Delplanque as modified further discloses wherein the rotational torque about the first axis of symmetry transmitted by the interface organ to the shaft allows the gate to move between open and closed positions (as is understood in the art to open and close the valve, see the operation described in paragraphs 128-133), and wherein the force along the first axis of symmetry ensures gas tightness between the shaft and the hollow tubular body (as best understood as structurally Delplanque as modified is the same as the structure claimed by the applicant), and wherein the torque about the second axis causes the shaft to rotate about the second axis and contact a portion of the shaft against one of the respective bearings (as best understood, any torque about an axis into and out of the page in the fig. 4 view would result in a shaft rotation that contacts the shaft against at least one of the bearings as taught above in the same manner as the applicant’s device and especially as the structure of Delplanque as modified is the same as that claimed by the applicant.
Regarding claims 12-14, Delplanque as modified further discloses wherein the force is applied in a direction that is spaced apart from, and parallel to, the first axis of symmetry (the interface organ is at least capable of receiving a force that is applied in a direction that is spaced apart from, and parallel to, the first axis of symmetry, the applicant’s forces as currently claimed are not tied to an actuator of the device and are thus currently seen to be theoretical forces that can be applied to the interface organ per the claims as they currently stand, it is suggested to the applicant in order to overcome the above rejection, to tie to the two forces (rotational torque and force offset from the first axis of symmetry), to the device that is providing the forces to the interface organ, assuming there is proper support for this in the specification).

Response to Arguments
Applicant's arguments filed 6/15/2022 have been fully considered but they are not persuasive. 
With respect to the drawings, applicant’s arguments on page 8, citing to paragraphs 9 and 23, have been fully considered.  However, elements 8 and 9 now appear to be tapered or angular (and are not seen to be conical or hemispherical.  Further, numeral 9 appears to now be directed to the feature of previous numeral 8 in the originally filed figures and numeral 8 now appears to be directed to a previously un-numbered feature.  Additionally, the originally filed application does not specify the specific curvature/size of the hemispherical part of the specific slope/size of the conical part.
In response to applicant's argument on page 10 (and pages 12-13) that the goal of the subject disclosure is not to even out existing co-axiality differences, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The applicant argues on page 12 that there is no disclosure or teaching found in the references to suggest that sealing rings of Delplanque should be replaced by a spherically configured bearing.  However, no such replacement is being proposed.  The proposed modification is merely having the joint be of a ball shape as taught by Gerards 2.  Further, as stated in the fifth full paragraph of page 6 of the rejection, the ball joint allows a slight pivot to accommodate existing coaxiality differences and even them out (paragraph 8 of Gerards 2).
On page 12, the applicant argues that there is no disclosure or teaching that the assembly 87, 89 of Delplanque should be replaced by a ceramic spherical body.  However, no such proposed modification is being made.  The joint is already present in Delplanque.  The proposed modification by Gerards 2 is only modifying the shape of the joint to be a ball shape as taught by Gerards 2.
Finally, at the bottom of page 12 and on page 13, the applicant argues that Delplanque as modified does not disclose an interface organ with a take-off that's able to receive torque and/or force, with a misalignment relative to the first axis of symmetry to create a lever arm able to transform a force applied to the interface organ into a torque about a second axis perpendicular to the first axis of symmetry.  The examiner respectfully disagrees as the interface organ 21, 23, and 25 of Delplanque has a power take-off with notches and bars 61, 51, 59, 77, 69, 75, and 31 that are offset from the central axis like the applicant's device and are able to create a lever arm in a similar manner to the applicant's disclosed device and recited claim limitations.  The applicant’s claims are not currently seen to structurally differentiate over Delplanque as modified.  The recited theoretical forces being applied are just as capable of being able to be applied to Delplanque as modified above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R REID/               Primary Examiner, Art Unit 3753